Citation Nr: 0639837	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  05-06 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida




THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for the residuals of prostate cancer, to include a separate 
compensable evaluation for bowel impairment.




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from July 1956 until August 
1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Sioux Falls, 
South Dakota, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The matter was transferred to the St. 
Petersburg, Florida RO which now has RO jurisdiction of the 
claims folder.

The Sioux Falls RO granted service connection for prostate 
cancer in a February 2004 rating action.  A 100 percent 
rating was assigned, effective in October 2003.  In September 
2004, the RO notified the veteran that his disability 
evaluation would be reduced to 10 percent.  In October 2004, 
the veteran acknowledged that his disability was not 100 
percent disabling, but did not agree with the assignment of 
the 10 percent.

In December 2004, it was noted by rating action that the 
reduction to 10 percent would begin in March 2005.  
Subsequently, following examination, a 20 percent rating 
effective March 2005 was assigned by a February 2005 rating 
by the St. Petersburg RO.  The veteran has not disagreed with 
the initial assignment of the 100 percent evaluation under 
Diagnostic Code 7528, or whether the reduction was 
appropriate.  The Board construes this as a claim for a 
higher disability rating.  Therefore, the Board will not 
review whether the reduction was proper, but will consider 
the proper rating of the prostate residuals.  In view of 
these developments, the issue has been recharacterized as set 
forth on the title page.   


FINDINGS OF FACT

1.  There has been no recurrence of the veteran's prostate 
cancer and current residuals are manifested by mild urine 
leakage, bowel leakage, and occasional pain on voiding which 
does not require catheterization, dilation, or the wearing of 
absorbent materials.  He reports getting up two to three 
times a night.

2.  There is evidence of bowel control impairment that more 
nearly approximates constant slight or occasional moderate 
leakage, but no pads are worn.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for 
residuals of prostate cancer, based on urinary tract 
involvement, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.115, Diagnostic Codes 7527, 7528 (2006).

2.  The criteria for a separate rating of 10 percent, but no 
more, for residuals of prostate cancer on the basis of 
impairment of sphincter control have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7332 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by virtue of a letter sent to 
the veteran in November 2003.  The content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.    

Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  To the extent all notice 
has not been provided there is no prejudice to the appellant.  
The Board is not going to increase the rating for prostate 
cancer residuals under Diagnostic Code 7527, so there is no 
reason to provide information concerning effective dates.  As 
explained below, the Board will grant a separate rating for 
prostate cancer residuals under Diagnostic Code 7332.  The RO 
will have the opportunity to provide the required notice.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Private medical records disclose that on diagnostic 
evaluation in July 2003, an elevated prostate specific 
antigen (PSA) was discovered.  Prostatic biopsy revealed an 
adenocarcinoma of the prostate gland.  Subsequently, the 
veteran underwent radiation treatment.  

Service connection was granted for prostate cancer in a 
February 2004 rating action.  The RO granted a 100 percent 
rating, effective in October 2003.  In December 2004, the 
rating was reduced to 10 percent, effective in March 2005.  
In February 2005, the disability rating was increased to 20 
percent, effective in March 2005.  

Even though the RO increased the schedular rating for the 
veteran's disability during the appeal, the issue of 
entitlement to a higher rating remained on appeal, as the 
veteran has not indicated his desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

Diagnostic Code 7527 provides that prostate gland injuries, 
infections, hypertrophy, or postoperative residuals will be 
rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  

Under 38 C.F.R. § 4.115a, voiding dysfunction will be rated 
as urine leakage, frequency, or obstructed voiding.  
Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence is rated 20 
percent when requiring the wearing of absorbent materials 
which must be changed less than 2 times per day; 40 percent 
when requiring the wearing of absorbent materials which must 
be changed 2 to 4 times per day; or 60 percent when requiring 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day.  

Concerning voiding dysfunction, the Board notes that at the 
January 2005 VA examination, the veteran reported mild 
incontinence.  While he reported mild incontinence, he has 
not reported that he ever wore a pad or absorbent material 
for any urinary problems.  Consequently, a higher evaluation 
would not be warranted with the rating based on the frequency 
of changing the absorbent materials.

Under the same regulation, obstructed voiding with urinary 
retention requiring intermittent or continuous 
catheterization warrants a 30 percent evaluation.  A 10 
percent rating is assigned for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: (1) post void residuals greater than 150 cc.; (2) 
markedly diminished peak flow rate (less than 10 cc/sec) as 
shown by uroflowmetry; (3) recurrent urinary tract infections 
secondary to obstruction; (4) stricture disease requiring 
periodic dilatation every 2 to 3 months.  Obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year is rated as noncompensable.  

Concerning obstructed voiding with urinary retention.  At VA 
examination in July 2004, the veteran reported that the urine 
"comes and goes" toward the end of urination.  He reported 
some pain on voiding at the January 2005 VA examination.  
While he reported some urinary dysfunction, the record does 
not show that he ever required dilatation or catheterization 
for his service-connected disability.  

The same regulation also provides that urinary tract 
infection with recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year), and/or requiring continuous intensive management 
warrants a 30 percent evaluation.  Urinary tract infection 
requiring long-term drug therapy, 1 to 2 hospitalizations per 
year and/or requiring intermittent intensive management 
warrants a 10 percent evaluation.  Poor renal function is 
rated as renal dysfunction.

Concerning urinary tract infection and renal dysfunction, the 
January 2005 VA examination notes that the veteran had no 
urinary tract infections or renal impairment. 

Under the same regulation, urinary frequency is rated 10 
percent for daytime voiding interval between 2 and 3 hours, 
or awakening to void 2 times per night; 20 percent for 
daytime voiding interval between 1 and 2 hours or awakening 
to void 3 to 4 times per night; and 40 percent for daytime 
voiding interval less than 1 hour, or awakening to void 5 or 
more times per night.  

At VA examination in July 2004, he reported urinary frequency 
of 1-2 times per night.  He described frequency of 2-3 times 
at night at the January 2005 VA examination.  This 
approximates the criteria for a 20 percent rating.  
Therefore, a higher evaluation is not warranted under these 
criteria. 

Significantly, however, at the VA examination in July 2004, 
the veteran reported that he experienced a large amount of 
hemorrhoidal bleeding during radiation therapy.  He also 
disclosed that he had occasional bowel leakage at the January 
2005 VA examination.  The examiner opined that this was a 
residual of the radiation treatment that the veteran received 
for prostate cancer.  Since loss of sphincter control is a 
separate and distinct manifestation, it may be rated 
separately.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

In this regard, impairment of sphincter control of the rectum 
and anus resulting in constant slight or occasional moderate 
leakage warrants a 10 percent evaluation.  With occasional 
involuntary bowel movements necessitating the wearing of pads 
warrants a 30 percent evaluation.  38 C.F.R. § 4.114, 
Diagnostic Code 7332.  At the VA examination, the veteran 
reported a history of sudden bowel movements that occurred 
once every 2-3 weeks.  This caused staining, but he did not 
utilize pads.  Based on this evidence, the Board finds that a 
separate rating of 10 percent is warranted under Diagnostic 
Code 7332.  As the veteran denied that his bowel leakage 
required the wearing of absorbent pads, a higher evaluation 
is not warranted.   


ORDER

Entitlement to a higher evaluation than 20 percent for the 
residuals of prostate cancer based on urinary tract 
impairment is denied.

A separate rating of 10 percent, but no more, for impairment 
of sphincter control (residual of radiation treatment for 
prostate cancer) is granted, subject to controlling 
regulations governing the payment of monetary benefits. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


